297 S.W.3d 667 (2009)
Larry LEWIS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92677.
Missouri Court of Appeals, Eastern District, Division Two.
November 24, 2009.
Timothy J. Forneris, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Larry Lewis (Movant) appeals from the judgment of the Circuit Court of St. Francois County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant asserts that the motion court clearly erred in denying his motion based on his claims that his trial counsel was ineffective for: (1) eliciting "uncharged crimes evidence"; and (2) failing to adequately prepare an opening statement.
We have reviewed the briefs of the parties and the record on appeal and we find that the motion court did not clearly err in denying Movant post-conviction relief without an evidentiary hearing. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).